          Case 5:19-cv-00782-XR Document 17 Filed 05/12/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


SHARON RENEE MCCARY-                           §
BANISTER,                                      §
                                               §                SA-19-CV-00782-XR
                  Plaintiff,                   §
                                               §
vs.                                            §
                                               §
ANDREW M. SAUL, COMMISSIONER                   §
OF SOCIAL SECURITY;                            §
                                               §
                  Defendant.                   §

                  ORDER RETURNING CASE TO DISTRICT COURT

        On this day, the undersigned issued a Report and Recommendation recommending this

case be remanded for a new hearing before a new and properly appointed Administrative Law

Judge. Accordingly, all matters referred to the Magistrate Judge have been considered and acted

upon.

        IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

        SIGNED this 12th day of May, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE
